Citation Nr: 1511262	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.  The Veteran died in November 2011.  The Appellant is his widow, Joanne McArthur.  The Appellant has been deemed substituted on this claim according to a January 2013 rating decision issued by the Regional Office (RO) in Des Moines, Iowa.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) RO in Des Moines, Iowa.

In June 2014, the Appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

At the June 2014 Board hearing, the Appellant essentially contended that, when seeking treatment, the Veteran made his PTSD symptoms appear less severe than they actually were.  She testified that she "felt like VA might not have been able to see the true picture, and how bad [the Veteran] was, because he would always answer to what he thought they wanted to hear."

The Veteran was afforded a VA examination for mental disorders in July 2008.  VA's duty to assist includes conducting a thorough and contemporaneous medical examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Although the mere passage of time alone does not render the previous medical examination inadequate, the Appellant's contentions that an increased rating is warranted for the Veteran's PTSD and the available record on appeal reflect the need for more contemporaneous examinations.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).

Unfortunately in this case, the Veteran is now deceased, and thus, a new VA examination cannot be provided.  However, the record contains evidence received since the July 2008 VA examination, upon which the Board finds a new VA opinion can be rendered.  Such evidence includes multiple lay statements, to include statements from the Appellant and the Veteran's relatives, as well as VA treatment records.  Also, a June 2013 letter from the Veteran's physician, Frank Marino, D.O., suggests that he observed the Veteran minimizing his illnesses and not being honest.  As treatment records from Dr. Marino do not appear to be currently associated with the claims file, they should be requested on remand as those records may be relevant to the Appellant's claim.  A new VA opinion that considers the all of the evidence of record should be provided on remand because it would aid the Board in deciding the outcome of the instant appeal.

In light of the remand, VA treatment records dating to the Veteran's death should be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for a psychiatric disorder, to include PTSD.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  Specifically, request relevant treatment records from Frank Marino, D.O.  If any requested records are unavailable, then the file should be annotated as such, and the Appellant should be so notified.

2.  After associating the above records, if any, with the claims file, forward the Veteran's claims file to a VA examiner with sufficient expertise to describe the severity of any impairment related to the Veteran's service-connected psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings of the service-connected psychiatric disability that are shown in the record, to include lay statements, are to be reported in detail.  The examiner should comment on the Veteran's psychiatric symptoms and the extent to which they impaired his social and occupational functioning.

3.  After the development requested above has been completed, as well as any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, then the Appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




